                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:18-CV-399-BO


UNITED STATES OF AlVIERICA,               )
                                          )
                   Plaintiff,             )
                                          )
            v.                            )
                                          )
$42,340.00 IN U.S. CURRENCY,              )
ET AL.,                                   )
                  Defendant.              )



                                        DEFAULT


      Upon motion and proper showing by the attorney for the plaintiff, the United
                                    -
States of America, default is hereby entered against the defendant, $16,838.00 for

having failed to appear, plead, or otherwise defend as provided by Rule 55 of the

Federal Rules of Civil Procedure.

      This theJGday of February, 2019.




                                PETER A. MOORE, JR.,
                                U.S. District Court
                                Eastern District of North Carolina
